DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 04/08/2022 has been entered. Claims 3-13 have been canceled. Claims 1,2,4-12, and 14-20 are pending in the Application.

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the amendments to the claims and the Applicant’s persuasive arguments. The known prior arts fail to teach and/or fairly suggest “a control circuit configured to execute a link equalization sequence between the host and the electronic device at a first communication speed and a second communication speed, the first communication speed conforming to a first specification, the second communication speed being different from the first communication speed and conforming to a second specification, the link equalization sequence including at least a first phase and a second phase, the first phase being a part of the link equalization sequence in which the control circuit adjusts a setting of the reception circuit without requesting the host to adjust a setting of a transmission circuit of the host, the second phase being another part of the link equalization sequence in which the control circuit adjusts the setting of the reception circuit while requesting the host to adjust the setting of the transmission circuit of the host, and in a first state in which the second phase of the link equalization sequence at the first communication speed is executed, determine, based on first information and second information, information on a first request that includes the setting of the transmission circuit of the host to be set as an initial setting in a Reply to Office Action of February 8, 2022second state in which the first phase of the link equalization sequence at the second communication speed is executed” in combination with other limitations found in the independent claims 1, 10 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al US 20210075647 discloses a fast equalization method for a communication system includes storing parameters that meet a link requirement in a previously performed link equalization and using the stored parameters in a subsequent link equalization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184